11,^-z/- 20

                      This document contains some      RECE1VED-
                      pages that are of poor quali^QURT OF CRIMINAL APPEALS

'd&tsA ^A^/h^y^^Z-A^^Lr                                OCT 22 2015

                                                    Ate!Aeosia,0®


&j£~/2^JiAa6
ZbiZte //*rAr:




 M*-/$-ML
                                          ALM^'ZL/L
                                          7~2)£J~'/'-Z2>*Jr> #9a2Sc/
                                         /M./*Js*?jZ4j9J!/z£j, 2^
                                         ££*£S72.'»j*< y^Z»Z/^;yyi/^jUy^y3Ls


  Z&-'. 'Z-j^tfrjy Z^J/ZZ >' ^ s>^±ZZZjL&teAy! 77?. Jdusz-'*J& y9-^a-zr1
 ZJ/0-ZZ. yjS-J/>:          y^J^Z2j^Z>SyZZj£>Zzr
 2k^^£t^^-
     z?/^z?ryr x:^y^/z^v-^Jy^y?y^
 Z^Zk/r y%$ZyZZtrA*'^>yyr/Zte/^r^ j4^y^ZZyy^JZ^y^ih'y$Z&jx s?*j/y£i2£ ^^^s>^^s&rf*Zy;'ytS
 TyPj/)/. y^y2sls^y?vZs'5A>*y^
/^A&yy^y9Z^                                                           J*****
^Jy^yTjZy^y^^^^^^^y^J J^A Zl^xAAterJ* ^Z&urs** ^~
yZQyz&r t-Zsy^: 7-s4^^C£gyj&^ ^z^y^^y^'?^-^^^
fiQj WyZ?f/,jy>yy*yyZyd±v4syhA^^^
7%rJ5&cyy>s's />t/v^V/^M^y'^^^^A^yy^/^^^^r?^ yZy9sZte&^
j£/?iZyf*Z^/~7Z>? 7)zXT^^AZ^y^^ fy&yZtett^y^^
y^y%yr'2)Zribysy'y2z^^^^                                                   £*°
jhtf£sCtf*fi?jdyih*> yfy^Zjy-rZ A^iy^t^-Zz:
                                                 Z^yiyyPyy/jZ

                                              y SZ
                                              y^'zjhJ.A>Za*Jt/'y*. 7s&f^
                           Cz^-L2Z,/z?j&i>j>3-
y^- z^^y^TTiyy^yp^y^y
2ksjry£2Zj£y?/y;/y^yiy^

^^yZ^^j-^2ry(Z)JS-7S7SZ-
  J^jZ-:^M^~:-£Jzujte^
MJ/2^ZZ>ZJ£u3d^ 'jZyM^^zysJzAjte^-
Jtey^y^tZZX
     Z^y^yf_y^ZJ2yjt'^Zk^^t^y^^



    ^gfrg&a^^
J*/&sjyL/~ZjMj;-£jMste^


J^Zm/ZjyOzy}/£t:yUs,-




                                         yPzszk'y^yM

                                      yjJjZZ,
                                      yyjZJ-yJD $?i)84 y^yPi'*j)£y* 73&24L
                                                                                                         [\ ^-Zl-ZD
                                  IN THE COURT OF CRIMINAL APPEAL OF TEXAS
                                                         AT AUSTIN/          TEXAS


                                                  No.


Ex Parte Willie Donnell Beasley
                       Applicant

                                               On Motion for a New Trial
                                            Cause No.             A-9192 in the 173rd
                              District Court of Henderson County/ Texas

                                       Applicant Request and Motion for New
                                         Trial Based on Newly Discovered
                                   Evidence Pursuant to 21.3 (E) (G) (H)
                                    Texas Rules of Appellate Procedure

To The Honorable Judge(s) of said Court:
        Now        comes     Willie           Donnell             Beasley,     applicant    pro-se in the above and
styled        cause        number        and       file           this     request for motion for new trial based
on     newly        discovered           evidence             and        information and would show the Court the
following:
        Applicant           was        convicted             of     Aggravated       Robbery: Habitual offender and
sentenced           to     (40) years confinement in the Texas Department of Criminal Jus
tice     Institutional                 Division.             The Twelfth Court of Appeals affirmed his con
viction.           Beasley vs. State,                   No. 11.721 (Tex. App. Tyler) (2000) (Unpublished
opinion).
        1.         Applicant           is     actually innocent of the crime of Aggravated Robbery.
State failed'to prove laheeelement of offense Agg.
        2.         Since     applicant             trial          newly discovered evidence of a material de
fense        witness        has        come       to        light.        And this witness has been kept from the
court        by     force     and threats made by District Attorney S.D. Moore against de
fense attorney.
        3.         Evidence        tending             to     establish applicant innocence has been inten
tionally          witheld         by     defense             attorney and Assistant D.A. S.D. Moore, inves
tigator report and phone records and finger printing record report.
        4.        Failed to produce alibi witness at trial.
        5.        Jury      member          has        engaged           in misconduct that the applicant did not
receive a fair and impartial trial;                                  or
        6.        The verdict is contrary to the law and the evidence.

                                                                    PRAYER

        Wherefore           premises           considered,               applicant     respectfully   prays that his
Honorable    Court    will      grant   applicant   a   new trial.and appoint counsel for
applicant    or/order      an    reversed   and reman the applicant back to the custody
of the official of Henderson County, Texas.




$//#/<2-0'5                                                   Wi11ie D. Beasley #QZMH4
                                                              M.W. MichealUUmit
                                                              2664 FM 2054
                                                              Tenn. Colony, Tx. 75886




                                    CERTIFICATE OF SERVICE

      I,    Willie    D.   Beasley,     #870844,    certify     that a true and correct copy
of   the    above    and   foregoing     motion for new trial based on newly discovered
evidence has been served on the State District Clerk to have served.




 ?/"/*//<
 v//a/